UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Decided March 27, 2006

                                       Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 04-1517
                                                Appeal from the United States
UNITED STATES OF AMERICA,                       District Court for the Northern
    Plaintiff-Appellee,                         District of Illinois, Eastern Division.

      v.                                        No. 02 CR 980

RICHARD GOODWIN,                                Matthew F. Kennelly,
    Defendant-Appellant.                        Judge.


                                     ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the guidelines to advisory status. See United States
v. Paladino, 401 F.3d 471 (7th Cir. 2005).

       The district judge has now replied that he would today impose the same
sentence, knowing of the guidelines’ advisory status. The range under the guidelines
is 235 to 293 months, and Goodwin’s sentence of 235 months is the lowest possible
guidelines sentence. Neither the defendant nor the government have responded to our
invitation to file an argument concerning the appropriate disposition of the appeal in
light of the district court’s response. We do not see any reason why Goodwin’s sentence
would be deemed unreasonable in post-Booker practice. The judgment of the district
court therefore is AFFIRMED.